i le Osbs spr a TS Y 7 oe |
Ppoc \¢ tay i 2 |
|
_|
|

it
1)

UNITED STATES DISTRICT COURT HEL =

SOUTHERN DISTRICT OF NEW YORK (| DO

 

 

UNITED STATES OF AMERICA

No. 18-cr-373-11 (RJS)

ORDER
ERNEST MURPHY,

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

IT IS HEREBY ORDERED THAT Defendant’s February 13, 2020 sentencing, currently
scheduled to be held in Courtroom 23B of the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, NY, 10007, shall now be held in Courtroom 11B of the same building.

SO ORDERED.
Dated: February 11, 2020
New York, New York

 

HARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
